Citation Nr: 1427256	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing loss prior to July 6, 2013.

3. Entitlement to a compensable rating for bilateral hearing loss from July 6, 2013.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1952 to February 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for bilateral hearing loss disability and tinnitus and assigned a noncompensable disability rating for hearing loss and a 10 percent rating for tinnitus.

This case was previously before the Board in June 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a compensable rating for bilateral hearing loss after July 6, 2013 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus is not manifested by any extraordinary symptoms or functional limitations.

2. Prior to July 6, 2013, the Veteran's bilateral hearing loss was manifested by 
Level IV hearing loss in the right ear and Level I hearing loss in the left, with no exceptional patterns of hearing loss.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.

2. The criteria for a compensable disability rating for bilateral hearing loss prior to July 6, 2013 have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in April 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Tinnitus

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The rating criteria provide that recurrent tinnitus is to be rated as 10 percent disabling, with only a single evaluation whether the sound is perceived in one ear or both ears.  No other schedular disability rating is possible for tinnitus.

The Veteran is currently assigned a 10 percent disability rating for his tinnitus, the maximum schedular rating allowed.  The question of entitlement to extraschedular ratings is discussed separately below.  While the Board appreciates that the Veteran has suffered this disability for many years since his separation from service, the duration of the disability is not a factor to be considered in rating disabilities.  

Hearing Loss

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

The Veteran was provided a VA examination in April 2010 which found bilateral hearing loss, with pure tone thresholds at 1000, 2000, 3000, and 4000 Hz of 40, 65, 65, and 70 in the right ear and 30, 55, 55, and 55 in the left ear, respectively.  The average pure tone thresholds were 60 in the right ear and 48.75 in the left ear, with speech recognition testing at 80 percent in the right ear and 92 percent in the left.

In his Substantive Appeal, the Veteran asserted that his compensation for his hearing loss disability should be higher because he did not know he could file a claim until recently and he had suffered for 58 years with hearing problems.  Notably, a June 2012 Board decision denied entitlement to an earlier effective date or retroactive compensation; the Veteran did not appeal this decision and it has become final.

The Veteran was granted service-connection for his bilateral hearing loss disability but has appealed the assigned non-compensable rating.  A review of the record shows that, prior to July 2013, based on the mechanical application of the Veteran's audiometric test results, a compensable rating for hearing loss disability is not warranted.  Hearing acuity and speech recognition scores in the Veteran's right ear yield a Roman numeral IV in Table VI; for his left ear, a Roman numeral is derived.  Utilizing Table VII, a IV in the poorer ear and a I in the better ear equates to a 0 percent disability rating.  The Veteran has not demonstrated an exceptional pattern of hearing loss which would warrant application of Table VIA.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the April 2010 VA examination report included a statement by the examiner that the impact on the Veteran's daily life was that of difficulty participating in and understanding conversations and the need for people to repeat things.  Thus, the April 2010 examination report is deemed to have been adequately responsive to Martinak.

In light of the fixed guidelines for rating hearing loss disability, the Veteran's bilateral hearing loss disability is not severe enough to warrant a compensable disability rating prior to July 6, 2013.  The claim for increase must be denied.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically tinnitus and bilateral hearing loss represented by audiometric and speech recognition testing results, and the Veteran's difficulty in understanding conversations.  The criteria also provide for higher ratings for more severe symptoms.  As such, neither of the two primary elements of Thun has been met and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .


ORDER

Entitlement to a disability rating higher than 10 percent for tinnitus is denied.

Entitlement to a compensable disability rating for bilateral hearing loss prior to July 6, 2013 is denied.


REMAND

The Veteran submitted a hearing test performed by a private laboratory on July 6, 2013 which shows continued deterioration in his hearing acuity.  In addition, the speech recognition testing performed by the private examiner showed a significant increase in impairment compared with prior VA examination.  However, the private examiner did not indicate if the speech recognition testing performed utilized the Maryland CNC test which, by statute, governs the assignment of disability ratings.  See 38 C.F.R. § 4.85(a).  The U. S. Court of Appeals for Veterans Claims (Court) has instructed that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," VA has a duty to ask the private examiner to clarify the report or request that the claimant obtain the necessary information to clarify the report.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  This directive is clearly applicable here and clarification should be obtained and, if necessary, an additional VA examination scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a release from the Veteran and seek clarification from the private examiner who provided the July 6, 2013 report as to whether the speech recognition test used was the Maryland CNC test which governs disability ratings under 38 C.F.R. § 4.85(a).

2. If clarification cannot be obtained OR if the July 6, 2013 audiometric testing did not utilize the Maryland CNC speech recognition test, afford the Veteran an additional VA audiometric examination to determine the current severity of his bilateral hearing loss disability.  The examination report should also discuss the findings of the July 2013 private report as well as the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning.

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative, if any, a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 

______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


